DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because numeral 4 has been used in Fig. 2 to label lower part 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism arranged to produce an oscillating resistance to expiratory flow through the device” in claim 7. It is noted that the structure recited in claim 8 removes the invocation of 35 U.S.C. 112(f) for that particular claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is found in the specification as: an outlet opening 110 that is opened and closed by a conical valve element 111 mounted on a rocker arm 112 pivoted midway along its length about a transverse axis (¶¶0008, 0017-0018).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (U.S. Pub. 2008/0078383, henceforward “Richards”).
Regarding claim 7, Richards discloses a respiratory therapy apparatus (Fig. 1) including a respiratory therapy device (Fig. 1 #2/3, 1000) of the kind having a patient interface (Fig. 1 #2 or #3) and a mechanism (Figs. 2, 7 & 10; ¶¶0020-0027) arranged to produce an oscillating resistance to expiratory flow through the device, characterised in that the therapy apparatus additionally includes an arrangement (Fig. 10 #202, 204, 206) for generating a continuous flow of inspiratory respiratory gas to the patient (Fig. 1 via #5, 6; ¶0018), that the arrangement includes a gas inlet (Fig. 1 #202) arranged to receive a supply of respiratory gas which is capable of being at elevated pressure, and that the arrangement is capable of providing a positive airway pressure to the patient interface (Fig. 1). It is noted that the claim does not positively recite a source of positive pressure. However, one having ordinary skill in the art would recognize that nebulizers having an inlet such as tubing 6 typically operate by receiving gas which is pressurized to a level above ambient.
Regarding claim 8, Richards discloses the mechanism arranged to produce an oscillating resistance to expiratory flow includes a valve element on a rocker arm that opens and closes an opening during exhalation through the apparatus (Figs. 2, 7 & 10; ¶¶0020-0027).
Regarding claim 9, Richards discloses the arrangement for generating a continuous flow of inspiratory respiratory gas includes an air entrainment device (Fig. 10 #206) arranged to receive gas from the inlet such as to entrain air (Fig. 10 via #204) and deliver a positive airway pressure to the patient interface (Fig. 10). Air may be entrained through port 204 (Fig. 10).
Regarding claim 10, Richards discloses the air entrainment device includes a ring orifice (Fig. 10 at #225) arranged to receive the gas at elevated pressure and to amplify inspiratory gas flow to the patient interface by entraining air through the orifice. The term “ring” in the instant claim is only understood to require a generally circular shape since no other structure has been recited interiorly of the orifice which would then cause a toroidal shape and perhaps more narrowly restrict the term “ring”. It is noted that the entraining of the instant claim is not required to operate under the Coanda effect disclosed in the instant application.
Regarding claim 11, Richards discloses the respiratory gas at elevated pressure has an oxygen concentration at higher than atmospheric concentrations (¶0018). The use of “oxygen” gas indicates an oxygen concentration of higher than atmospheric concentrations (as opposed to the gas as “air”).
Regarding claim 12, Richards discloses the apparatus includes an air flow tube (Fig. 10 #200; ¶0020) opening at one end (Fig. 10 left) into the patient interface and opening at its opposite end (Fig. 10 right) into the arrangement for generating a continuous flow of inspiratory respiratory gas to the patient, and that the air flow tube opens into the mechanism arranged to produce an oscillating resistance to expiratory flow through the device at a location between the patient interface and the arrangement for generating a continuous flow of inspiratory respiratory gas (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al. (U.S. Pub. 2003/0234017, henceforward “Pelerossi”) in view of Niles et al. (U.S. Patent 6253766, henceforward “Niles”).
Regarding claim 7, Pelerossi discloses a respiratory therapy apparatus (Fig. 1) including a respiratory therapy device (all Fig. 1) of the kind having a patient interface (Fig. 1 #202) and a mechanism (Figs. 2, 7 & 10; ¶¶0022-0032) arranged to produce an oscillating resistance to expiratory flow through the device.
Pelerossi fails to disclose the therapy apparatus additionally includes an arrangement for generating a continuous flow of inspiratory respiratory gas to the patient, that the arrangement includes a gas inlet arranged to receive a supply of respiratory gas at elevated pressure, and that the arrangement provides a positive airway pressure to the patient interface.
Niles teaches a respiratory therapy device (Fig. 1; Col. 3-4) including an arrangement (Fig. 1 #100) for generating a continuous flow of inspiratory respiratory gas to a patient (Fig. 1 via. #73; Col. 3), while also remaining open to ambient (Fig. 1 #80; Col. 3), that the arrangement includes a gas inlet (Fig. 1 #73; Col. 3) arranged to receive a supply of respiratory gas at elevated pressure, and that the arrangement provides a positive airway pressure to a patient interface (Fig. 1 #31). Niles teaches this combination of pressurized inspiratory gas and opening to ambient as providing the benefit of supplying a simple, inexpensive, and reliable continuous flow of air for therapy situations which allows amplification of flow during inhalation, maintains pressure during a breath pause, and still allows patient exhalation, all while minimizing the work of breathing created by the device (Col. 1, Ln. 23-53).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Pelerossi the therapy apparatus additionally includes an arrangement for generating a continuous flow of inspiratory respiratory gas to the patient, that the arrangement includes a gas inlet arranged to receive a supply of respiratory gas at elevated pressure, and that the arrangement provides a positive airway pressure to the patient interface in order to provide the benefit of supplying a simple, inexpensive, and reliable continuous flow of air for therapy situations which allows amplification of flow during inhalation, maintains pressure during a breath pause, and still allows patient exhalation, all while minimizing the work of breathing created by the device in view of Niles. As port 204 of Pelerossi is intended to open to ambient, one having ordinary skill in the art would consider it obvious to locate device 100 of Niles at the location of port 204 (with its also including a distal port to ambient). Thus, the combination of Pelerossi and Niles results in each part of the combination retaining its intended function without resulting in any unexpected result.
Regarding claim 8, Pelerossi teaches the invention as modified above and further teaches the mechanism arranged to produce an oscillating resistance to expiratory flow includes a valve element on a rocker arm that opens and closes an opening during exhalation through the apparatus (Figs. 2, 7 & 10; ¶¶0022-0032).
Regarding claim 9, Pelerossi teaches the invention as modified above and Niles as incorporated therein further teaches the arrangement for generating a continuous flow of inspiratory respiratory gas includes an air entrainment device (Figs. 2-8 #50, 80) arranged to receive gas from the inlet such as to entrain air (via #80) and deliver a positive airway pressure to the patient interface.
Regarding claim 10, Pelerossi teaches the invention as modified above and Niles as incorporated therein further teaches the air entrainment device includes a ring orifice (Figs. 3, 3a & 8 #82; Col. 3-4) arranged to receive the gas at elevated pressure and to amplify inspiratory gas flow to the patient interface by entraining air through the orifice.
Regarding claim 11, Pelerossi teaches the invention as modified above and Niles as incorporated therein further teaches the respiratory gas at elevated pressure has an oxygen concentration at higher than atmospheric concentrations (Col. 3). The use of “oxygen” gas indicates an oxygen concentration of higher than atmospheric concentrations (as opposed to the gas as “air”).
Regarding claim 12, Pelerossi teaches the invention as modified above and further suggests as obvious the apparatus includes an air flow tube (Fig. 2 #200; Col. 3) opening at one end (Fig. 2 left) into the patient interface and opening at its opposite end (Fig. 2 right) into the arrangement for generating a continuous flow of inspiratory respiratory gas to the patient (at location of #204), and that the air flow tube opens into the mechanism arranged to produce an oscillating resistance to expiratory flow through the device at a location between the patient interface and the arrangement for generating a continuous flow of inspiratory respiratory gas (Figs. 2 & 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785